DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “substantially parallel…”
The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how many degrees one must be from parallel to be “substantially parallel.” The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor 
For the purposes of Examination, any angle relative to the substrate will be considered to be “substantially parallel”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nejad et al. (US 20040012056 A1, hereinafter Nejad).
With regards to claim 1, Nejad discloses an electronic circuit structure, (FIGS. 1J-1K) comprising: 
a semiconductor substrate, (substrate 100/101) a top surface of the semiconductor substrate comprising a first layer of insulating material, (ILD layer 101) the top surface of the semiconductor substrate comprising first and second conductive vias (vias 102, see FIG. 1K, where there are multiple vias 102 are in a line underneath different upper electrodes 124) passing through the top surface, the 
first and second conductive contacts (multiple pinned layers 112) having a separation parallel to the top surface of the semiconductor substrate, (See FIG. 1J and 1K) wherein the first conductive contact is disposed between the first conductive via and a magnetoresistance element (at least barrier layer 118 and magnetic sense layer 120) and the second conductive contact is disposed between the second conductive via and the magnetoresistance element, (See FIGS. 1J and 1K) wherein the first conductive contact is in electrical contact with the first conductive via and not with the second conductive via, and wherein the second conductive contact is in electrical contact with the second conductive via and not with the first conductive via, (See FIGS. 1J and 1K showing the dielectric between the first and second conductive vias and contacts) 
wherein the magnetoresistance element is disposed upon the first and second conductive contacts, (See FIGS. 1J and 1K) the magnetoresistance element having a bottom surface in electrical contact with the first and second conductive contacts and a top surface distal from the first and second conductive contacts, (See FIGS. 1J and 1K) wherein the first and second conductive vias are operable to pass a current from the first conductive via to the first conductive contact, from the first conductive contact to the magnetoresistance element, through the magnetoresistance element in a direction substantially parallel to the top surface of the substrate, from the magnetoresistance element into the second conductive contact, and from the second conductive contact to the second conductive via.  (See FIGS. 1J and 1K) 

With regards to claim 2, Nejad discloses the electronic circuit structure of claim 1, further comprising:


With regards to claim 3, Nejad discloses the electronic circuit structure of claim 1, wherein the top surfaces of the first and second 18Attorney Docket No.: ALLEG-774AUS conductive contacts are exposed.  (See FIG. 1J, where the top surfaces are exposed)

With regards to claim 4, Nejad discloses the electronic circuit structure of claim 1, wherein the magnetoresistance element is deposited over the first and second conductive contacts and over the top surface of the second layer of insulating material.  (See FIGS. 1J-1K) 

With regards to claim 5, Nejad discloses the electronic circuit structure of claim 1, wherein the top surface of the layer of conductive material is exposed.  (See FIGS. 1J-1K, showing the conductive material being exposed)

With regards to claim 6, Nejad discloses the electronic circuit structure of claim 1, wherein respective proximate edges of the first and second conductive contacts are sloped less than sixty degrees relative to the top surface of the semiconductor substrate.  (See FIG. 1J and 1K, where the top edges are sloped 0 degrees)

With regards to claim 7, Nejad discloses the electronic circuit structure of claim 6, wherein the magnetoresistance element is over the sloped proximate edges.  (See FIG. 1J and 1K)

With regards to claim 8, Nejad discloses the electronic circuit structure of claim 1, wherein the first and second conductive contacts have respective proximate edges sloped less than sixty degrees relative to the top surface of the semiconductor substrate, wherein the magnetoresistance element is also disposed upon the sloped proximate edges.  (See FIG. 1J and 1K, where the top edges are sloped 0 degrees, and the magnetoresistive device 118/120 is above)

With regards to claim 9, Nejad discloses an electronic circuit structure, (FIGS. 1J-1K) comprising: 
a semiconductor substrate (substrate 100 and 101) having first and second conductive vias; (lower electrodes 102, see FIG. 1K, where there are multiple vias 102 are in a line underneath the same upper electrode 124) 
first and second conductive contacts (pinned layers 112) disposed over and in electrical contact with the first and second conductive vias; (See FIG. 1J) and 
a magnetoresistance element  (at least barrier layer 118 and magnetic sense layer 120) over and in electrical contact with the first and second conductive contacts.  (See FIGS. 1J-1K) 

With regards to claim 10, Nejad discloses the electronic circuit structure of claim 9, further comprising: 19Attorney Docket No.: ALLEG-774AUS 
an insulating material (ILD layer 114) disposed between the first and second conductive contacts.  (See FIGS. 1J-1K) 

With regards to claim 11, Nejad discloses the electronic circuit structure of claim 10, wherein the first and second conductive contacts have respective proximate edges sloped less than sixty degrees relative to a top surface of the semiconductor substrate, wherein the magnetoresistance element is disposed upon the sloped proximate edges.  (See FIG. 1J and 1K, where the top edges are sloped 0 degrees, and the magnetoresistive device 118/120 is above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812